Appeal by the defendant.from a resentence of the Supreme Court, Suffolk County (Doyle, J.), imposed March 23, 2005, upon a judgment convicting him of sexual abuse in the first degree, rendered September 2, 2004, upon his plea of guilty.
Ordered that the resentence is affirmed.
The defendant’s challenge to his plea of guilty on the ground that he was not advised that he would be subject to postrelease supervision is not reviewable by this Court on his appeal only *480from the resentence (see CPL 450.30 [3]; People v Luddington, 5 AD3d 1042 [2004]).
The defendant’s remaining contention is without merit. Miller, J.P., Crane, Krausman, Rivera, and Lifson, JJ., concur.